U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 0-13187 XXX ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 73-1554122 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 11 East 44th Street-19th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 687-1222 (Registrant’s Telephone Number) N/A (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days.Yes£NoT Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o
